Citation Nr: 1021911	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-28 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death. 


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from May 1964 to August 1987.  
He died in April 2007.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On her September 2008 substantive appeal, the appellant 
checked the box indicating that she desired a hearing before 
a Veterans Law Judge (VLJ) at the Central Office in 
Washington, DC.  In November 2009, the appellant clarified 
her hearing request, indicating that she preferred to appear 
at a hearing before a VLJ of the Board at the RO.

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  
Since the RO schedules Travel Board hearings, a remand of 
this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a 
Travel Board hearing at the earliest 
available opportunity.  The RO should 
notify the appellant and her 
representative of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2009).  After the hearing, the 
claims file should be returned to the 
Board in accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


